Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of US 6890470 to Staub et al. (“Staub”).
Regarding claim 1, Wissler discloses a rim with spoke holes ([0033]), a first layer of fibers aligned with the circumferential direction ([0024], [0021]) and a second layer substantially orthogonal to the first ([0025], [0022]) with the layers comprising fibers in a thermosetting polymeric material ([0031]). While Wissler teaches a weaving pattern within the individual layers, Wissler does not teach weaving one layer to an adjacent layer. Staub which provides concepts for reinforcing fiber composite structural components of a vehicle teaches this very concept of weaving one layer of plies onto an adjacent layer of plies (see col. 3, lines 45-50). It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Staub into the rim of Wissler with the motivation of preventing an inadvertent detachment of layers or plies from each other. 
Regarding claim 2, Wissler in view of Staub discloses the rim of claim 1 wherein the second fibers substantially extends along said wall in a radial section of the rim (see Fig. 1). 
Regarding claim 3, Wissler in view of Staub discloses the rim of claim 1 wherein at least one layer has fibers with a stiffness greater than or equal to a stiffness of the second fibers (see [0021], [0022] setting may be equal, so the claim does not even require different stiffness values. 
Regarding claim 4, Wissler in view of Staub discloses the rim of claim 1 wherein the total stiffness is defined as a product of dry fiber tensile strength (e.g. the tensile strengths of glass and carbon fibers varies therefore contributing to varying stiffness as this claim sets forth).
Regarding claim 5, Wissler in view of Staub discloses the rim of claim 1 wherein the stiffness of the fibers varies from about 90:10 and about 50:50 as between the first and second fibers respectively (as suggested by the idea of combining glass and aramid and / carbon fibers in that if the stiffness will vary, such variation fall into this very broad range set forth in the claim to the extent that [0021] sets forth, for example carbon fibers and [0022] sets forth glass fibers). As noted above, however, the “about 50:50” provides for fibers that may not necessarily be different. 
Regarding claim 6, Wissler in view of Staub discloses the rim of claim 1 wherein the first fibers are carbon fibers (see [0021]).
Regarding claim 7, Wissler in view of Staub discloses the rim of claim 1 wherein the second fibers are different than carbon fibers (e.g. see [0022]).
Regarding claim 8, Wissler in view of Staub discloses the rim of claim 1 wherein the fibers are of a, for example, woven fabric of reinforced fibers but does not disclose the type of weave. However, at least a plain weave would have been obvious to one of ordinary skill in the art as such is a well-known type of weave due to the favorable reinforcement characteristics this weave provides. 
Regarding claim 12, Wissler in view of Staub discloses the rim of claim 1 wherein the wall delimits the rim in its radially inner region (e.g. see Fig. 1).
Regarding claim 14, Wissler in view of Staub discloses the rim of claim 1 wherein each seat is defined by a hole formed in the wall by structural fibers boarding said hole (see [0033]). 
Regarding claim 15, Wissler in view of Staub discloses the rim of claim 1 wherein such is for a bicycle (see [0046]). 
Regarding claim 16, Wissler in view of Staub discloses the rim of claim 1 wherein the second fibers are glass fibers (see [0021, 0022]). 

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Staub in further view of US Patent Application Publication 20100092770 to Wadahara et al. (“Wadahara”).
Regarding claims 9, 10, 17, and 18 Wissler in view of Staub discloses the rim of claim 1 but does not provide specific disclosures regarding the tensile strength or weight of the fibers. Wadahara discloses carbon fibers with tensile strength of 4900 MPA and grammages of 120 g/m2 (see [0203]). It would have been obvious to one of ordinary skill in the art to incorporate such fibers with the motivation of achieving a lightweight and rigid rim. 

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Staub and in further view of US Patent Application Publication 20070059505 to Williams et al. (“Williams”).
Regarding claims 11 and 19, Wissler in view of Staub discloses the rim of claim 1 but does not provide specific disclosures regarding the densities of the fibers. Williams discloses synthetic fibers (examples of such in [0028]) with densities 1.8 gm/cm3 (see [0029]). It would have been obvious to one of ordinary skill in the art to incorporate such fibers with the motivation of achieving a lightweight and rigid rim.

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Staub in further view of US Patent 4532097 to Daniels et al. (“Daniels”).
Regarding claims 13 and 20, Wissler in view of Staub discloses the rim of claim 1 but does not provide specific disclosures regarding the thickness dimensions of fiber layers. Daniels discloses a fiber reinforced wheel with layers of thicknesses of 0.1 to 0.75 inches thick (therein satisfying 10-15 mm as 0.75 inches is equal to about 19 mm). It would have been obvious to one of ordinary skill in the art to incorporate such fibers with the motivation of achieving a lightweight and rigid rim.
Other relevant art: US 5549360 provides an explicit teaching of incorporating composite fibers with varying properties such as density to optimize the weight and strength of the rim (e.g. col. 3, lines 1-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner notes that the argument regarding Wadahara is concerned with an interwoven structure. Wadahara is not relied upon to teach an interwoven structure. Examiner also notes that Applicant’s arguments assert that Williams “teaches nothing relevant to the Applicant’s claimed structure.” This is not correct. Williams discloses various concepts regarding reinforcing various vehicle components made of synthetic and non-synthetic fibers. More specifically, as mentioned above, Williams teaches the use of synthetic fibers such as aramid, fiberglass, and carbon and the corresponding densities thereof (see [0028] and [0029]). Similarly, it is also asserted that Daniels has “no relevance to the Applicant’s claimed invention.” This is also not correct. Daniels teaches various concepts regarding a method of making a fiber reinforced vehicle wheel with a specificied thickness of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/
Examiner, Art Unit 3617